Case 1:21-cv-01091 Document 1-4 Filed 04/21/21 Page 1 of 6

Filed

D.C. Superior Court
03/30/2021 13:42PM
Clerk of the Court

 

IN TIE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
‘Civil Division:

ISAM ABDELHAY
FAD Beverly Manor Drive
‘Annandale,’ VA 22003

ee

spay ded nas mmhesinnn a hers ab he peitnnnnmennnrennatemnndinn yl
rere fer nt tadeneaeereepeeaper nena nent

P laindff, g
N. » Givil Aetioa Nox 2021 CA 001006)B

THE -CHEFRSECAKE FACTORY.
_ ‘RESTAURANTS, INC.
ace Male Hills Roark

SERVES Corporation Service Compaiiy
1090. Vermont. Avenue, NW,
Washington, D.C: 20005.

Defendant:

COMPLAINT
COMES: NOW, Plaintiff, Isam Abdelhay,. by-and through ‘bis undersigned counsel,
David M. Sohloss).of Koong McKenney Jéhinson & DePaolis, LLP,.and sues Defendant, Fhe

“THE PAIRPIES.

how:

» Plaintiff js ani adultcrwsitent of thé Conimonweatth, of Virginia.
4 2.. Defeudant-is a Torcign ‘corpatation organivad in thé-State-8f California

3. Defendarit.owns and operates restauints kriowi, ag The Cheesecake. Factory”

 

 

= SF OF

|| ‘throughout ‘the: United Statos; including. in the District “of Coluinbie.

 

: Sie ao -
‘owe Oe se

 

‘ah 668.8500

aman secnadle

 

 
ineeridet-

KoONZ MGKENNEY”

ASHNSON &-DERAGUS LLP’

- dees MoNper Bisnant!

SCH) Pomasnastanin ee, MEWS |

“"Sathsso
Vaskeadarane, 00, 20068

Case 1:21-cv-01091 Document 1-4 Filed 04/21/21 Page 2 of 6

 

 

 

 

 

4, ‘This suit-arises from Defendant's tortious coiiduct ate restaliraht located ‘in: the
District of Columbia, which caused Plaintii? ‘to ‘suffer personal inuries while he was
presentiatthe restaurant.

5. ‘This Court has:stibject matter jorisdiction .aver this action pursuanit:to-D:C: Code
§21-92 a}.. whiel broadly-confers jurisdiction over civil matters, at both: biw and equiry,,
upon the: Superior Court.

§. ‘This Court ‘has personal jurisdiction. over Defendant pursuant-ta § 13-423@)@).
because Plaintiff's injuries: oscurred in.the Diturict of Columbia and/wert.taused by
Defendants’ tortious .acts-or omisions. wilhin the District of Columbia.

BACTUAL ALLEGATIONS

2. Defendantis the owner and operator-of 4 restaurant knows.as'“The Cheesesake:

“Factory” (herdinafict referredito:as “the restaurant”), located at $345 Wisvonsin Avenue;

N.W.; Washinuton, D.€. 20015:
8. On of abdut January. 26th, 2058, Plaintiff went-t) ect takeout from the-restaurant.
9. Plaine ‘picked up bis fodd fromthe second floor of the restaurant.

10, After aequiting. his food, Plaintif began walking dow thesstaifg‘ta. leave the

reslatrant.

‘LL. Oue-or more, of the steps-on the siaircase were.wot and slippery:

12.’ While. walking down thestiirs, Plaintiff’ slipped dn one-ot the wet steps (hereinafter

-referredto as.“the step”).. tell down.the stairéase, and:suffered serious bodily’ injuries.

ry

 

 
_ sayy onstears!
KOORZ MCKENNEY.

. gence Widieede Hiei
DG Pvgrica
as TEMG
yikialsien; DIC! 20008

(z023:688-5605

 

AW,

HH

Case 1:21-cv-01091 Document 1-4 Filed 04/21/21 Page 3 of 6

 

 

d
JOHNSON B DEPAOUS LLP ||

 

 

-CLAINS
‘Count S: Negligence (Premises Liability):

13:.Astho-owner ofthe restaurant, .Defordanthada: duty of reasonable carete maintain:
ihe-premises in areasonably salt.condition, for all persotis lawfully ‘présctit,

14. Defendant's duty of care requited Defondaiit to Uiidériake. asGnable “efforts 19
discover and remedy dangereys conditions pn the premises, and to provide reasoriable
Warning 19 customers, of any dangerous. conditions discovered but wot yetremedied,

{5. Prior to Plaintifi*s: fall-down the: stairs, Defendanteither knew about the dangerous.
condition of the step,.or:shauld ‘have:discovered. the dangerous: Sonditian ‘ofthe step: by:
Féasonabla: iispection .of the-premises,

16, Prior to Plaintiff's: fall down the. stairs, Defendanttiegligently failed to-thake

 

reqsonable efforts. t6 remedy ihedangerous:c n ofthe step and failed t wari ts

 

-cuslaiiets, of the dangerous condition of the:slep.

‘17, Defendant's negligent fullure todiscéver, remedy, and/or warm of the dangerous.

cofiditigh . Of the step, $o.as'té, maintaiy ihe:premises in a,reasonably safe condition,

constitutes ‘a breath of Die fetidaint’s aforementioned -duty, of retispnable. care.

18, Defendants‘negligesce diteatly, “factually atid. proxiniately caused Plaintiff, te fall

~ down. the: stairs.and suffer bodilir injuries.

- 19. Plaintiff incurred substantial cosis, Charges:and:éxperises. to. Obtain reasauiable

snedical frediment of the injures thal he-suffered,

20, Plaintiff ‘expericuced: physical, mental and ‘eaetional pai atid suffering dué to his

‘injuries,

 
cs a
__ ROONZ MCKENNEY
Joiinson.& DEP AOS LER
IR0OT Pancseravana Aas,
* “Bete gar”
Wiican 3x, B.0. 20006.

{202}.659-5500

alishs Made Lat

Case 1:21-cv-01091 Document 1-4 Filed 04/21/21 Page 4 of 6

 

ee

 

everebaterssesangs eaten

 

 

21. PlaintilY missed dme Thom Work due ié bis infuriés: and thereby, sulffered loss of
income,,

"22: The physical ahd ieaial limitations’ aiwposed Of Plaintiff by his‘infiries have

 eeduced:his: future: earning-potential

23. AlLof Plaintiit's. aforenientioied ‘injuries, dainages; and: Ibsses were dikectly,
factually and: proximately caused by Defendant's neglignace, ‘withouit-aly siegligencd by
ihe Platatiff contributing -theretd.

Count UI: Negligeti¢e.( Vicarious Liability)

 

24, Upon-information aud belief, Defendanteniplayed dive dr inidre ‘individijals

 

the promises of the.resiausarit for‘hazard suchas spilled Liguid,, remedying: diy such

havatds discovered, and-waming castomers of the existenecof stich hazards.

25; The primary tortfeasors.owed. duty te exercise:teasondble caren performing their

 

romiedy: the dangerdiis condition: af the step; dind/oy le ware customers of the dangerous

condition. -of the. step:

27. ‘The negligence: ofthe primary tortfeasorsiit failing to diseover; ranedy-and/or.
warn-of the dangerous condition. of the:siep was'a ‘factual and proximate catise of
‘PlaintifP’s Lal and. resultant singuries,

28, Defendant is-vieariously liable,. through ‘the dectrine of respondeatsipreriax, forthe: :

‘negligent .Acts.or omissions of is employces commited within the scope of employment:

 

 
AW OFFICES
_, KOONRMOKENKEY >
-JGUNGOK. &-DERAOUS-LEP -
Athen Monee Beilpiy”

“BOOT Prawtyivania AVE NAM |
Suite a0

(20d) sas:s50u:

Case 1:21-cv-01091 Document 1-4 Filed 04/21/21 Page 5 of 6

 

 

 

 

29. Defendant istherefore-viewriously table for Plaintiff's damages and Josses, allof

which were factually :and'proximately caused-bythe pritaly tortfedsors* segligent

| performanee of their-aforemientigued job duties as-eniployeds. of Defendant

30..Phe: negligence ‘of the primary torffeasors directly, factually aiid proximately
caused Plaintif-to fall:down the stairsiand, suffer bodily’ injuries:

31. Plaintiff: incurred: substantia) wnsts, churges and.expenses torebtaitt reasonable

32: Plaintiff experienced physical, mental-and emotional pain avd suffering dist ‘his.
injuries.

income.

34, The pliysical and.mnental imitations ‘npposed: on Plaintitt by his injuries. have
redueed his future earning: potential,

35; All of Plaibtitt’s aforementioned ‘injuries, damages, and lnsses were dieeotly,

factiially atid proximately -caused by the: negligence of the primary -torti¢asors, for whith

‘Defendant is vicariously: leible, without any héglivsiice by the Plaintilf gonitributing

thereto..

WHEREFORE Plihaff, IsamAbdelhay, dematids pidgment ‘against Defendant,

| The Cheesecake: Factory Restaurants, lne:, ny the: aisiotiiit of $200,000, ‘as wolkas

-_feasonable coufls-cosisandposi-iudement “interest.avihe legal rate and.such other, telief-as.

the Court deems proper.

 
. itorritent
YOONZMCIRENNEY

SJORNSON & GER ASUS LEP:
sp glfitte MorRce Biss +

200} Phusatiavites Ales Na
© Sate a:
Waaurevrer, DiC. 20603

£282)859,5500,

cailatetiisecce maser amnncetemeetarsstttttesaettaatiateettee ee
a RPA A aS APRA RE SARA Senn Ree eee TL nd T Eb Bi

Case 1:21-cv-01091 Document 1-4 Filed 04/21/21 Page 6 of 6

: Respectfully. submitted,

Koonz McK Exney Jonsson
& DEPAOLISLLP

 

 

‘By: /s/"David MuSétiloss —
Dayid-M. Schloss: #416523"
2001 Peinsylvanii: Avenne, WN. W.
Suite 450.
“Washington, ‘D.C: 20006
(202). 822-1887
dsthioss@koonz.com

 

-Attorhey for Plaintiff?

JURY DEMAND:

Plaintit? respectially requests:ajury itfal-as tw all-issues alleged herein:

 
  

isi David M. Schloss
David.M.-Schioss.

Cos

 

 

‘Pinpatane may

 
